Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT is made effective as of the 26th day of June, 2008 (the “Effective Date”). AMONG: MAX ENGINEERING LLC, a company formed pursuant to the laws of the State of Texas and having an office for business located at 9reeway, Suite 410, Houston, TX 77074 ("Employer") and wholly owned subsidiary of WPCS INTERNATIONAL INCORPORATED, a corporation formed pursuant to the laws of the State of Delaware (“Parent”); AND Matthew Cumberworth, an individual having an address at 3872 26th Avenue, Moline, Illinois 61265. (“Employee”) WHEREAS, Employee has agreed to serve as an Employee of Employer, and Employer has agreed to hire Employee as such, pursuant to the terms and conditions of this Employment Agreement (the “Agreement”). NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises and the mutual covenants, agreements, representations and warranties contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Employee and Employer hereby agree as follows: ARTICLE 1 EMPLOYMENT Employer hereby employs Employee as Senior Vice President, and Employee hereby affirms and accepts such employment by Employer for the “Term” (as defined in Article 3 below), upon the terms and conditions set forth herein. ARTICLE 2 DUTIES During the Term, Employee shall serve Employer faithfully, diligently and to the best of his ability, under the direction and supervision of the President and Board of Directors of Employer and shall use his best efforts to promote the interests and goodwill of Employer and any affiliates, successors, assigns, subsidiaries, and/or future purchasers of Employer. Employee shall render such services during the Term from the assigned Moline, Illinois location above, and shall devote his time accordingly.A job description for Employee is attached hereto as Exhibit A. 1 ARTICLE 3 TERM The “Term” of this Agreement shall commence on the Effective Date and continue thereafter for a term of two (2) years, as may be extended or earlier terminated pursuant to the terms and conditions of this Agreement. ARTICLE 4 COMPENSATION Salary 4.1 Employer shall pay to Employee an annual salary (the “Salary”) of One Hundred and Two Thousand Dollars ($102,000.00), payable in equal installments at the end of such regular payroll accounting periods as are established by Employer, or in such other installments upon which the parties hereto shall mutually agree, and in accordance with Employer’s usual payroll procedures, but no less frequently than monthly.If this Agreement is extended for additional periods, salary increases will be determined by the Employer’s Board of Directors. Benefits 4.2 During the Term, Employee shall be entitled to participate in all medical and other employee benefit plans, including vacation, sick leave, retirement accounts and other employee benefits provided by Employer to similarly situated employees on terms and conditions no less favorable than those offered to such employees.
